





EXHIBIT 10.1
 


CALADRIUS BIOSCIENCES, INC.


COMMON STOCK SALES AGREEMENT


February 8, 2018


H.C. Wainwright & Co., LLC
430 Park Avenue
New York, NY 10022


Ladies and Gentlemen:


Caladrius Biosciences, Inc. (the “Company”), confirms its agreement (this
“Agreement”) with H.C. Wainwright & Co., LLC (“HCW”), as follows:
1.Issuance and Sale of Placement Shares. The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, and in its sole discretion, it may issue and sell
through HCW, shares (the “Placement Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”); provided however, that in no
event shall the Company issue or sell through HCW such number of Placement
Shares that (a) exceeds the number of shares or dollar amount of Common Stock
registered on the effective Registration Statement (as defined below) pursuant
to which the offering is being made, (b) exceeds the number of shares or dollar
amount registered on the Prospectus Supplement (as defined below), or (c) would
cause the Company to exceed the share amount limitations set forth in General
Instruction I.B.6 of Form S-3 (the lesser of (a), (b) or (c), the “Maximum
Amount”). Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the number of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that HCW shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through HCW will be effected pursuant to the Registration Statement (as defined
below), although nothing in this Agreement shall be construed as requiring the
Company to use the Registration Statement to issue any Placement Shares.


The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-206175), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the “Exchange Act”). The Company has prepared a
prospectus supplement to the base prospectus included as part of the
registration statement, which prospectus supplement relates to the Placement
Shares to be issued from time to time by the Company pursuant to this Agreement
(the “Prospectus Supplement”). The Company will furnish to HCW, for use by HCW,
copies of the base prospectus included as part of such registration statement,
as supplemented by the Prospectus Supplement, relating to the Placement Shares
to be issued from time to time by the Company. The Company may file, if
necessary, one or more additional registration statements from time to time that
will contain a base prospectus and related





--------------------------------------------------------------------------------





prospectus or prospectus supplement, if applicable (which shall be a Prospectus
Supplement), with respect to the Placement Shares. Except where the context
otherwise requires, such registration statement(s) and any post-effective
amendment thereto, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act or deemed to be a part of such registration
statement(s) pursuant to Rule 430B of the Securities Act, is herein called the
“Registration Statement.” The base prospectus or base prospectuses, including
all documents incorporated or deemed incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus or prospectuses and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with the
then issued Issuer Free Writing Prospectus(es), is herein called the
“Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include any
documents deemed incorporated by reference therein (pursuant to the Securities
Act or the Exchange Act) (the “Incorporated Documents”), and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any Incorporated Document. For purposes
of this Agreement, all references to the Registration Statement, to the
Prospectus, to the Incorporated Documents or to any amendment or supplement
thereto shall be deemed to include the most recent copy filed with the
Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).
2.Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify HCW by email notice from
a person identified on Schedule 2 (or other method mutually agreed to in writing
by the parties) (a “Placement Notice”) containing the parameters in accordance
with which it desires the Placement Shares to be sold, which shall at a minimum
include the number of Placement Shares to be issued, the time period during
which sales are requested to be made, any limitation on the number of Placement
Shares that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from HCW set forth on Schedule 2, as such Schedule 2 may be amended
from time to time. The receipt of each Placement Notice shall promptly be
acknowledged by HCW by providing email notice to the Company to a person
designated on Schedule 2. The Placement Notice shall be effective upon receipt
by HCW unless and until (i) in accordance with the notice requirements set forth
in Section 4, HCW declines to accept the terms contained therein for any reason,
in its sole discretion, (ii) the entire amount of the Placement Shares included
in the Placement Notice have been sold thereunder, (iii) in accordance with the
notice requirements set forth in Section 4, the Company suspends or terminates
the Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) this
Agreement has been terminated under the provisions of Section 11. The amount of
any discount, commission or other compensation to be paid by the Company to HCW
in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3. It is expressly acknowledged
and agreed that neither the Company nor HCW will have any obligation whatsoever
with respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to HCW and HCW does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the





--------------------------------------------------------------------------------





terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.
3.Sale of Placement Shares by HCW.
(a)     Subject to the terms and conditions herein set forth, upon the Company’s
delivery of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, HCW, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of the Nasdaq Capital Market (the
“Exchange”) to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. HCW will
provide written confirmation to the Company (including by email correspondence
to each of the individuals of the Company set forth on Schedule 2, if receipt of
such correspondence is actually acknowledged by any of the individuals to whom
the notice is sent, other than via auto-reply) no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
HCW pursuant to Section 2 with respect to such sales and the Net Proceeds (as
defined below) payable to the Company. HCW may sell Placement Shares by any
method permitted by law deemed to be an “at the market offering” as defined in
Rule 415 of the Securities Act, including without limitation sales made through
the Exchange, on any other existing trading market for the Common Stock or to or
through a market maker. If expressly authorized by the Company in a Placement
Notice, HCW may also sell Placement Shares in negotiated transactions.
Notwithstanding the provisions of Section 6(pp), HCW shall not purchase
Placement Shares for its own account as principal unless expressly authorized to
do so by the Company in a Placement Notice. The Company acknowledges and agrees
that (i) there can be no assurance that HCW will be successful in selling
Placement Shares, and (ii) HCW will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by HCW to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell such
Placement Shares as required under this Section 3. For the purposes hereof,
“Trading Day” means any day on which the Company’s Common Stock is purchased and
sold on the principal market on which the Common Stock is listed or quoted.
(b)     Limitations on Offering Size. Under no circumstances shall the Company
request the offer or sale of any Placement Shares if, after giving effect to the
sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this Agreement, the Maximum Amount, and (B) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to HCW in writing. Under no
circumstances shall the Company request the offer or sale of any Placement
Shares pursuant to this Agreement at a price lower than the minimum price
authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to HCW in writing. Further, under no circumstances shall the Company
request the sale of Placement Shares pursuant to this Agreement in an aggregate
offering amount that would exceed the Maximum Amount.
4.Suspension of Sales.
(a)    The Company or HCW may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of





--------------------------------------------------------------------------------





the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time and in accordance with the notice delivery requirements of this
Section 4. While a suspension is in effect, any obligation under Sections 7(m),
7(n), and 7(o) with respect to the delivery of certificates, opinions, or
comfort letters to HCW shall be deemed waived.
(b)    Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and HCW agree that (i) no sale of Placement Shares will take place, (ii)
the Company shall not request the sale of any Placement Shares, and (iii) HCW
shall not be obligated to sell or offer to sell any Placement Shares.


5.Settlement.
(a)     Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by HCW at which such Placement
Shares were sold, after deduction for (i) HCW’s commission, discount or other
compensation for such sales set forth on Schedule 3, (ii) any other amounts due
and payable by the Company to HCW hereunder pursuant to Section 7(g) (Expenses)
hereof, and (iii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.
(b)    Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting HCW’s or its designee’s account
(provided HCW shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or by
such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, HCW will deliver the
related Net Proceeds in same day funds to an account designated by the Company
on, or prior to, the Settlement Date. The Company agrees that if the Company, or
its transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date through no fault of HCW, in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Company Indemnification) hereto, it will (i) hold HCW harmless
against any loss, claim, damage, or reasonable, documented expense (including
reasonable and documented legal fees and expenses), as incurred, arising out of
or in connection with such default by the Company, and (ii) pay to HCW any
commission, discount or other compensation to which it would otherwise have been
entitled absent such default.
6.Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, HCW that, as of the effective date of the
Registration Statement, each Representation Date (as defined in Section 7(m)),
each date on which a Placement Notice is given, and any date on which Placement
Shares are sold hereunder:
(a)    Compliance with Registration Requirements. The Registration Statement has
been declared effective by the Commission under the Securities Act. The Company
has complied to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information related to the
Registration Statement or the Prospectus. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission.
(b)     No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the





--------------------------------------------------------------------------------





Registration Statement, any Rule 462(b) Registration Statement, the Prospectus
and any post-effective amendments or supplements thereto, at the time it became
effective or its date, as applicable, and as of each of the Settlement Dates, if
any, complied in all material respects with the Securities Act and did not and,
as of each Settlement Date, if any, did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or with respect to the Prospectus, necessary to make the
statements therein in the light of the circumstances under which they were made,
not misleading. The Prospectus, as amended or supplemented, as of its date, and
as of each of the Settlement Dates, if any, will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The representations and warranties set forth in
the two immediately preceding sentences do not apply to statements in or
omissions from the Registration Statement, any Rule 462(b) Registration
Statement, or any post-effective amendment thereto, or the Prospectus, or any
amendments or supplements thereto, made in reliance upon and in conformity with
information relating to HCW furnished to the Company in writing by HCW expressly
for use therein. There are no contracts or other documents required to be
described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required.
(c)    Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 of the rules and regulation of the Commission.
The Company agrees to notify HCW promptly upon the Company becoming an
“ineligible issuer.”
(d)    Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute, prior to the completion of HCW’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.
(e)    The Sales Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
and contribution hereunder may be limited by applicable law and public policy
considerations and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.
(f)     S-3 Eligibility. (i) At the time of filing the Registration Statement
and (ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Exchange Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the Securities Act, including
compliance with General Instruction I.B.6 of Form S-3.  As of the close of
trading on the Exchange on January 26, 2018, a Trading Day within 60 days prior
to the date of this Agreement, the aggregate market value of the outstanding
voting and non-voting common equity (as defined in Rule 405) of the Company held
by persons other than affiliates of the Company (pursuant to Rule 144 of the
Securities Act, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company)  (the “Non-Affiliate Shares”), was approximately $39.9 million
(calculated by multiplying (x) the price at which the common equity of the
Company was last sold on the Exchange on January 26, 2018, a Trading Day within
60 days prior to the date of this Agreement times (y) the number of
Non-Affiliate Shares).  The Company is not a shell company (as defined in Rule
405) and has not been a shell company for at least 12 calendar months previously
and if it has been a shell company at any time previously, has filed current
Form 10 information (as defined in Instruction I.B.6 of Form S-3) with the
Commission at least 12 calendar months previously reflecting its status as an
entity that is not a shell company.
(g)     Authorization of the Placement Shares. The Placement Shares, when issued
and delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.





--------------------------------------------------------------------------------





(h)    No Applicable Registration or Other Similar Rights. Except as otherwise
disclosed in the Prospectus, there are no persons with registration or other
similar rights to have any equity or debt securities registered for sale under
the Registration Statement or included in the offering contemplated by this
Agreement, except for such rights as have been duly waived.
(i)    No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business: and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.
(j)    Independent Accountants. Grant Thornton LLP, who has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission or incorporated by reference as a part of the Registration
Statement and included in the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Exchange Act.
(k)    Preparation of the Financial Statements. The financial statements,
together with related notes and schedules, filed with the Commission as a part
of or incorporated by reference in the Registration Statement and included in
the Prospectus present fairly, in all material respects, the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. The supporting schedules included in or incorporated in the
Registration Statement present fairly the information required to be stated
therein. Such financial statements and supporting schedules have been prepared
in accordance with generally accepted accounting principles as applied in the
United States (“U.S. GAAP”) applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. No
other financial statements or supporting schedules are required to be included
in or incorporated in the Registration Statement.
(l)    XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.
(m)     Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware and has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus and to enter into and perform its
obligations under this Agreement. Each subsidiary of the Company has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its organization and has the requisite power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus. Each of the Company and the subsidiaries is duly
qualified as a foreign corporation or foreign partnership to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. Except as
described in the Prospectus, all of the issued and outstanding capital stock or
other equity interests of the subsidiaries have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company free and
clear of any security interest, mortgage, pledge, lien, encumbrance or adverse
claim. The Company does not own or control, directly or





--------------------------------------------------------------------------------





indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the most recently ended fiscal year and other than (i) those subsidiaries
not required to be listed on Exhibit 21.1 by Item 601 of Regulation S-K under
the Exchange Act and (ii) those subsidiaries formed or acquired since the last
day of the most recently ended fiscal year.
(n)    Capital Stock Matters. Since the most recent date such information was
included in the Prospectus, there has been no material change in the authorized,
issued and outstanding capital stock of the Company (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the
Prospectus, upon the exercise of outstanding options or warrants described in
the Prospectus, as a result of sales of Placement Shares hereunder or as
otherwise described in any document incorporated by reference in the
Prospectus). The shares of the Common Stock conform in all material respects to
the description thereof contained in the Prospectus. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws. None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in all
material respects in the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Prospectus accurately and
fairly presents in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights under the Exchange
Act or the Securities Act, as applicable.
(o)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s execution, delivery and performance of this Agreement
and consummation of the transactions contemplated hereby and by the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, or that may be required under applicable
state securities or blue sky laws and from the Financial Industry Regulatory
Authority (“FINRA”) or the Exchange.
(p)    No Material Actions or Proceedings. Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that





--------------------------------------------------------------------------------





such action, suit or proceeding might be determined adversely to the Company or
such subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement. No material
labor dispute with the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent.
(q)    All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses as currently conducted and described in the
Prospectus, other than those the failure to possess or own would not result in a
Material Adverse Change, and neither the Company nor any subsidiary has received
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could result in a Material Adverse Change.
(r)    Title to Properties. The Company and the subsidiaries have good and
marketable title to all of the real and personal property and other assets owned
by them, in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, adverse claims and other defects, except such as
are described in the Prospectus or as do not materially and adversely affect the
value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company or a subsidiary. To the
Company’s knowledge, the real property, improvements, equipment and personal
property held under lease by the Company or the subsidiaries are held under
valid and enforceable leases, with such exceptions as are described in the
Prospectus or are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or the subsidiaries.
(s)     Tax Law Compliance. Subject to any permitted extensions, the Company and
its consolidated subsidiaries have filed all necessary federal, state and
foreign income, property and franchise tax returns (or have properly requested
extensions thereof) and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them except as may be being contested in good faith and by
appropriate proceedings. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 6(k)
above in respect of all federal, state and foreign income, property and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.
(t)    Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Company is not, and after receipt of payment
for the Placement Shares will not be, an “investment company” within the meaning
of Investment Company Act and will conduct its business in a manner so that it
will not become subject to the Investment Company Act.
(u)    Insurance. Except as otherwise described in the Prospectus, each of the
Company and its subsidiaries are insured by insurers of recognized financial
responsibility with policies in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary for their
respective businesses as currently conducted and described in the Prospectus.
The Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.
(v)    No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or otherwise, and has taken no action which would directly or
indirectly violate Regulation M.





--------------------------------------------------------------------------------





(w)    Related Party Transactions. There are no business relationships or
related-party transactions, as defined in Item 404 of Regulation S-K under the
Exchange Act, involving the Company or any subsidiary or any other person
required to be described in the Prospectus which have not been described as
required.
(x)    Exchange Act Compliance. The Incorporated Documents, at the time they
were or hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at the Settlement Dates,
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
(y)    No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the Company’s knowledge, any employee or agent of
the Company or any subsidiary, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law or of the character required to be disclosed in the Registration
Statement and the Prospectus. Neither the Company nor any of its subsidiaries
nor, to the Company’s knowledge, any director, officer, employee or agent of the
Company or any subsidiary acting on behalf of the Company or any of its
subsidiaries has  taken any action, directly or indirectly, that would result in
a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its controlled affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
(z)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, the
knowledge of the Company, threatened.
(aa)    Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Office Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Placement Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
(ab)    Company’s Accounting System. The Company maintains a system of “internal
control over financial reporting” (as such term is defined in Rule 13a-15(f) of
the General Rules and Regulations under the Exchange Act (the “Exchange Act
Rules”)) that complies with the requirements of the Exchange Act and has been
designed by its principal executive and principal financial officers, or under
their supervision, to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization;





--------------------------------------------------------------------------------





and (iv) the recorded accountability for assets is compared with existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
(ac)    Disclosure Controls. The Company maintains disclosure controls and
procedures (as such is defined in Rule 13a-15(e) of the Exchange Act Rules) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management to allow timely decisions regarding disclosures. To the
extent required by the Exchange Act Rules, the Company has conducted evaluations
of the effectiveness of its disclosure controls as required by Rule 13a-15 of
the Exchange Act.
(ad)    Compliance with Environmental Laws. Except as otherwise described in the
Prospectus, and except as would not, individually or in the aggregate, result in
a Material Adverse Change (i) to the Company’s knowledge, neither the Company
nor any of its subsidiaries is in violation of any federal, state, local or
foreign law or regulation relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; and (iii) to
the best of the Company’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.
(ae)     Intellectual Property. Except as disclosed in the Registration
Statement or the Prospectus, the Company and its subsidiaries own or possess the
valid right to use all (i) valid and enforceable patents, patent applications,
trademarks, trademark registrations, service marks, service mark registrations,
Internet domain name registrations, copyrights, copyright registrations,
licenses and trade secret rights





--------------------------------------------------------------------------------





(“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trademarks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct their respective businesses as currently
conducted, except to the extent that the failure to own, possess, license or
have other rights to use such Intellectual Property Rights or Intellectual
Property Assets would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. The Company and its
subsidiaries have not received any opinion from their legal counsel concluding
that any activities of their respective businesses infringe, misappropriate, or
otherwise violate, valid and enforceable Intellectual Property Rights of any
other person, and have not received written notice of any challenge, which is to
their knowledge still pending, by any other person to the rights of the Company
and its subsidiaries with respect to any Intellectual Property Rights or
Intellectual Property Assets owned or used by the Company or its subsidiaries.
To the knowledge of the Company, the Company and its subsidiaries’ respective
businesses as now conducted do not constitute infringement of, misappropriation
of, or other violation of, any valid and enforceable Intellectual Property
Rights of any other person. All licenses for the use of the Intellectual
Property Rights described in the Prospectus to which the Company is a party are,
to the Company’s knowledge, valid, binding upon, and enforceable by or against
the parties thereto in accordance with their terms. The Company has complied in
all material respects with, and is not in material breach nor has received any
written notice of any asserted or threatened claim of breach of, any license
agreement pursuant to which Intellectual Property Rights have been licensed to
or by the Company (the “Intellectual Property Licensed Agreements”), and the
Company has no knowledge of any material breach by any other person to any
Intellectual Property License Agreement. Except as described in the Prospectus,
no claim has been made in writing against the Company alleging the infringement
by the Company of any patent, trademark, service mark, trade name, copyright,
trade secret, license in or other intellectual property right or franchise right
of any person. The Company has taken all reasonable steps to protect, maintain
and safeguard its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements. The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company's right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
by the Company for use in the conduct of the business as currently conducted.
(af)    Compliance with Applicable Laws. The Company and the subsidiaries: (A)
are and at all times have been in material compliance with all statutes, rules
and regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product under
development, manufactured or distributed by the Company or the subsidiaries
(“Applicable Laws”), (B) have not received any Form 483 from the United States
Food and Drug Administration (“FDA”), notice of adverse finding, warning letter,
or other written correspondence or notice from the FDA, European Medicines
Agency (“EMA”), or any other federal, state, local or foreign governmental or
regulatory authority alleging or asserting material noncompliance with any
Applicable Laws or with any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”), which would, individually or in the
aggregate, result in a Material Adverse Change; (C) possess all material
Authorizations and such Authorizations are valid and in full force and effect
and neither the Company nor the subsidiaries is in material violation of any
term of any such Authorizations; (D) have not received written notice of any
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA, the EMA, or any other federal, state,
local or foreign governmental or regulatory authority or third party alleging
that any Company product, operation or activity is in material violation of any
Applicable Laws or Authorizations and have no knowledge that the FDA, the EMA,
or any other any federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit, investigation or proceeding against the Company; (E) have





--------------------------------------------------------------------------------





not received notice that the FDA, the EMA, or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
have no knowledge that the FDA, the EMA, or any other federal, state, local or
foreign governmental or regulatory authority is considering such action; and (F)
have filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations except where the
failure to file such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments would not result in a Material
Adverse Change, and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).
(ag)    Clinical Studies. All animal and other preclinical studies and clinical
trials conducted by the Company or on behalf of the Company were, and, if still
pending are, to the Company’s knowledge, being conducted in all material
respects in compliance with all Applicable Laws and in accordance with
experimental protocols, procedures and controls generally used by qualified
experts in the preclinical study and clinical trials of new drugs, biologics,
medical devices and drug-device combination products as applied to comparable
products to those being developed by the Company; the descriptions of the
results of such preclinical studies and clinical trials contained in the
Registration Statement and the Prospectus are accurate in all material respects,
and, except as set forth in the Registration Statement and the Prospectus, the
Company has no knowledge of any other clinical trials or preclinical studies,
the results of which reasonably call into question the clinical trial or
preclinical study results described or referred to in the Registration Statement
and the Prospectus when viewed in the context in which such results are
described; and the Company has not received any written notices or
correspondence from any domestic or foreign governmental agency requiring the
termination or suspension of any preclinical studies or clinical trials
conducted by or on behalf of the Company that are described in the Registration
Statement and the Prospectus or the results of which are referred to in the
Registration Statement and the Prospectus.
(ah)    Compliance Programs. The Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
officers and employees of the Company in complying with applicable regulatory
guidelines (including, without limitation, those administered by the FDA, the
EMA, and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA or EMA);
except where such noncompliance would not reasonably be expected to result in a
Material Adverse Change.
(ai)    Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Registration Statement and the Prospectus,
as of the date or dates to which they speak, are based on or derived from
sources that the Company believes to be reliable and accurate or represent the
Company’s good faith estimates that are made on the basis of data derived from
such sources.
(aj)    ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are, to their
knowledge, in compliance in all material respects with ERISA. “ERISA Affiliate”
means, with respect to the Company or a subsidiary, any member of any group of
organizations described in Sections 414(b), (c),(m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member. Except as described in the Prospectus, no “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates. Except as described in the
Prospectus, no “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined under ERISA).





--------------------------------------------------------------------------------





Except as described in the Prospectus, neither the Company, its subsidiaries nor
any of their ERISA Affiliates has incurred or reasonably expects to incur any
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or
4980B of the Code. Each “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates that is intended to
be qualified under Section 401(a) of the Code is so qualified and, except as
described in the Prospectus, nothing has occurred, whether by action or failure
to act, which would reasonably be expected to result in the loss of such
qualification.
(ak)    Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Exchange, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or the Exchange is contemplating terminating
such registration or listing.
(al)    Brokers. Except for HCW, there is no broker, finder or other party that
is entitled to receive from the Company any brokerage or finder’s fee or other
fee or commission as a result of any transactions contemplated by this
Agreement.
(am)    No Outstanding Loans or Other Indebtedness. Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the immediate family members of any of them.
(an)    FINRA Matters. All of the information provided to HCW or to counsel for
HCW by the Company, its officers and, to the Company’s knowledge, directors and
the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with letters, filings or other
supplemental information provided to FINRA pursuant to FINRA Rule 5110 is true,
complete and correct in all material respects.
(ao)    No Reliance. The Company has not relied upon HCW or legal counsel for
HCW for any legal, tax or accounting advice in connection with the offering and
sale of the Placement Shares.
(ap)HCW Purchases. The Company acknowledges and agrees that HCW has informed the
Company that HCW may, to the extent permitted under the Securities Act, the
Exchange Act and this Agreement, purchase and sell shares of Common Stock for
its own account while this Agreement is in effect.
Any certificate signed by an authorized officer of the Company and required to
be delivered to HCW or to counsel for HCW in connection with this Agreement
shall be deemed to be a representation and warranty by the Company to HCW as to
the matters set forth therein.
The Company acknowledges that HCW and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
HCW, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
7.Covenants of the Company. The Company covenants and agrees with HCW that:
(a)    Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by HCW under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify HCW promptly of the time when
any subsequent amendment to the Registration Statement, other than any
Incorporated Documents or amendments not related to any Placement Shares, has
been filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus
related to any Placement Shares or for additional information related to any
Placement Shares, (ii) the Company will prepare and file with the Commission,





--------------------------------------------------------------------------------





promptly upon HCW’s reasonable request, any amendments or supplements to the
Registration Statement or Prospectus that, in HCW’s reasonable opinion and upon
the advice of the Company’s legal counsel, may be necessary or advisable in
connection with the distribution of the Placement Shares by HCW (provided,
however, that the failure of HCW to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect HCW’s right to rely
on the representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy HCW shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus, other
than documents incorporated by reference, relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to HCW within a reasonable period of time before the filing and HCW
has not reasonably objected thereto (provided, however, that (A) the failure of
HCW to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect HCW’s right to rely on the representations and
warranties made by the Company in this Agreement, (B) the Company has no
obligation to provide HCW any advance copy of such filing or to provide HCW an
opportunity to object to such filing if the filing does not name HCW or does not
relate to the transaction herein provided, and (C) the only remedy HCW shall
have with respect to the failure by the Company to provide HCW with such copy or
the filing of such amendment or supplement despite HCW’s objection shall be to
cease making sales under this Agreement) and the Company will furnish to HCW at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (iv) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.  
(b)    Notice of Commission Stop Orders. The Company will advise HCW, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or of any
request by the Commission for the amending or supplementing of the Registration
Statement or the Prospectus; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or of any order
preventing or suspending the use of the Prospectus or suspending any such
qualification, or, to obtain its withdrawal if such a stop order should be
issued.
(c)    Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by HCW
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates (taking into account any extensions available under the
Exchange Act) all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
HCW to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.





--------------------------------------------------------------------------------





(d)    Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by HCW under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on the Exchange and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as HCW reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.
(e)    Delivery of Registration Statement and Prospectus. The Company will
furnish to HCW and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all Incorporated Documents)
and all amendments and supplements to the Registration Statement or Prospectus
that are filed with the Commission during any period in which a Prospectus
relating to the Placement Shares is required to be delivered under the
Securities Act (including all Incorporated Documents), in each case as soon as
reasonably practicable and in such quantities as HCW may from time to time
reasonably request and, at HCW’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to HCW to the extent such document is
available on EDGAR.
(f)    Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act. For the avoidance of doubt, the
Company’s compliance with the reporting requirements of the Exchange Act shall
be deemed to satisfy the requirements of this Section 7(f).
(g)    Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all of its own expenses
incident to the performance of its obligations under this Agreement, including
(i) the preparation, filing, including any fees required by the Commission, and
printing of the Registration Statement (including financial statements and
exhibits) as originally filed and of each amendment and supplement thereto and
each Free Writing Prospectus, in such number as HCW shall deem reasonably
necessary, (ii) the printing and delivery to HCW of this Agreement and such
other documents as may be required by HCW in connection with the offering,
purchase, sale, issuance or delivery of the Placement Shares, (iii) the
preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to HCW, including any stock or other transfer taxes and any
capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to HCW, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company, (v)
the legal fees and disbursements of counsel to HCW reasonably incurred in
connection with entering into the transactions contemplated by this Agreement up
to $50,000, and the quarterly disbursements of counsel to HCW up to $2,500 per
calendar quarter; (vi) the fees and expenses of the transfer agent and registrar
for the Common Stock, (vii) the filing fees incident to any review by FINRA of
the terms of the sale of the Placement Shares, (viii) the fees and expenses
incurred in connection with the listing of the Placement Shares on the Exchange,
and (ix) all trading, execution, settlement, or wiring fees incurred by HCW in
connection with the sale of the Placement Shares.
(h)     Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”
(i)     Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for 5 Trading Days following the termination of any Placement
Notice given hereunder, the Company shall provide HCW notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for





--------------------------------------------------------------------------------





Common Stock, warrants or any rights to purchase or acquire Common Stock;
provided, that such notice shall not be required in connection with (i) the
issuance, grant or sale of Common Stock, options to purchase shares of Common
Stock or any other equity awards, or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus,
employee stock purchase or other stock plan or arrangement described in the
Prospectus, (ii) the issuance, grant or sale of Common Stock, or securities
convertible into or exercisable for Common Stock, in connection with any joint
venture, commercial, strategic or collaborative relationship, or the acquisition
or license by the Company of the securities, businesses, property or other
assets of another person or entity, (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to HCW in advance or
(iv) any shares of Common Stock issuable upon the exchange, conversion or
redemption of securities or the exercise or vesting of warrants, options or
other rights in effect or outstanding. Notwithstanding the foregoing provisions,
nothing herein shall be construed to restrict the Company’s ability to file a
registration statement under the Securities Act, including another prospectus
supplement in connection with the Registration Statement for the issuance of
shares other than the Placement Shares.
(j)    Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise HCW promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to HCW pursuant to this Agreement.
(k)    Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by HCW or its
agents in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during regular business hours and at the Company’s
principal offices, as HCW may reasonably request.
(l)    Required Filings Relating to Placement of Placement Shares. To the extent
that the filing of a prospectus supplement with the Commission with respect to a
placement of Placement Shares is required under Rule 424(b) under the Securities
Act, the Company agrees that on or before such dates as the Securities Act shall
require, the Company will (i) file a prospectus supplement with the Commission
under the applicable paragraph of Rule 424(b) under the Securities Act (each and
every filing under Rule 424(b), a “Filing Date”), which prospectus supplement
will set forth, to the extent required, within the relevant period, the amount
of Placement Shares sold through HCW, the Net Proceeds to the Company and the
compensation payable by the Company to HCW with respect to such Placement Shares
(provided that the Company may satisfy its obligations under this Section
7(l)(i) by effecting a filing in accordance with the Exchange Act with respect
to such information), and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.
(m)    Representation Dates; Certificate. On or prior to the First Delivery Date
and each time the Company (i) amends or supplements the Registration Statement
or the Prospectus relating to the Placement Shares (other than a prospectus
supplement filed in accordance with Section 7(l) of this Agreement) by means of
a post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K under the
Exchange Act containing amended audited financial information (other than
information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide
disclosure pursuant to Item 8.01 of Form 8-K relating to the reclassification of
certain properties as discontinued operations in accordance with Statement of
Financial Accounting Standards No. 144 under the Exchange Act) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”); the Company shall
furnish HCW





--------------------------------------------------------------------------------





with a certificate, in the form attached hereto as Exhibit 7(m) within five (5)
Trading Days of any Representation Date if requested by HCW. The requirement to
provide a certificate under this Section 7(m) shall be automatically waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date, including for purposes of Sections
7(n) and 7(o) hereof) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
HCW with a certificate under this Section 7(m), then before the Company delivers
the Placement Notice or HCW sells any Placement Shares, the Company shall
provide HCW with a certificate, in the form attached hereto as Exhibit 7(m),
dated the date of the Placement Notice.
(n)    Legal Opinion. (i) On or prior to the First Delivery Date, the Company
shall cause to be furnished to HCW a written opinion and negative assurance
letter of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., or other counsel
reasonably satisfactory to HCW (“Company Counsel”), in form and substance
reasonably satisfactory to HCW and its counsel, dated the date that such opinion
and negative assurance letter are required to be delivered and (ii)  within the
later of (A) five (5) Trading Days of each Representation Date following the
First Delivery Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(m) and (B) the date a
Placement Notice is first delivered by the Company following a Representation
Date, but in any event not more than once per calendar quarter, the Company
shall cause to be furnished to HCW a negative assurance letter of Company
Counsel in form and substance reasonably satisfactory to HCW and its counsel,
dated the date of delivery of such negative assurance letter (the “Opinion
Date”), respectively, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
that in lieu of such negative assurance letters for subsequent Representation
Dates, counsel may furnish HCW with a letter (a “Reliance Letter”) to the effect
that HCW may rely on a prior negative assurance letter delivered under this
Section 7(n) to the same extent as if it were dated the date of such Reliance
Letter (except that statements in such prior negative assurance letter shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).
(o)    Comfort Letter. On or prior to the later of (a) two Trading Days
following the date that the Company files its Annual Report on Form 10-K for the
fiscal year ended December 31, 2017 and (b) the First Delivery Date and within
five (5) Trading Days of each subsequent Representation Date with respect to
which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(m), other than pursuant to Section 7(m)(iii), the Company
shall cause its independent accountants to furnish HCW letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, in form and substance
reasonably satisfactory to HCW, (i) confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the Public Company Accounting Oversight Board, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.
(p)    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than HCW; provided,





--------------------------------------------------------------------------------





however, that the Company may bid for and purchase shares of its Common Stock in
accordance with Rule 10b-18 under the Exchange Act.
(q)    Insurance. The Company and its subsidiaries shall maintain, or cause to
be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.
(r)    Compliance with Laws. The Company and each of its subsidiaries will use
commercially reasonable efforts to maintain, or cause to be maintained, all
material environmental permits, licenses and other authorizations required by
federal, state and local law in order to conduct their businesses as described
in the Prospectus, and the Company and each of its subsidiaries shall conduct
their businesses, or cause their businesses to be conducted, in substantial
compliance with such permits, licenses and authorizations and with applicable
environmental laws, except where the failure to maintain or be in compliance
with such permits, licenses and authorizations could not reasonably be expected
to result in a Material Adverse Change.
(s)    Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
(t)    Securities Act and Exchange Act. The Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Placement
Shares as contemplated by the provisions hereof and the Prospectus.
(u)    No Offer to Sell. Other than any free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance by the Company and HCW in
its capacity as principal or agent hereunder, neither HCW nor the Company
(including its agents and representatives, other than HCW in its capacity as
such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Placement Shares hereunder.
(v)    Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective provisions of the Sarbanes-Oxley Act
applicable to the Company.
8.Conditions to HCW’s Obligations. The obligations of HCW hereunder with respect
to a Placement will be subject to the continuing accuracy and completeness of
the representations and warranties made by the Company herein, to the due
performance by the Company of its obligations hereunder, to the completion by
HCW of a due diligence review satisfactory to HCW in its reasonable judgment,
and to the continuing satisfaction (or waiver by HCW in its sole discretion) of
the following additional conditions:
(a)    Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.
(b)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification from the Commission or any other federal or
state governmental authority with respect to the suspension of the qualification
or exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any Incorporated





--------------------------------------------------------------------------------





Document untrue in any material respect or that requires the making of any
changes in the Registration Statement, the related Prospectus or such documents
so that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
(c)    No Misstatement or Material Omission. HCW shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in HCW’s
reasonable opinion is material, or omits to state a fact that in HCW’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
(d)    Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any Material Adverse Change or any development that could reasonably be expected
to result in a Material Adverse Change.
(e)    Company Counsel Legal Opinion. HCW shall have received the opinion and
negative assurance letters or Reliance Letters of Company Counsel required to be
delivered pursuant to Section 7(n) on or before the date on which such delivery
of such opinion and negative assurance letter is required pursuant to Section
7(n).
(f)    HCW Counsel Legal Opinion. HCW shall have received from HCW Counsel, such
opinion or opinions, on or before the date on which the delivery of the Company
Counsel legal opinion is required pursuant to Section 7(n), with respect to such
matters as HCW may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for enabling them to pass upon such
matters.
(g)    Comfort Letter. HCW shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).
(h)    Representation Certificate. HCW shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).
(i)    Secretary’s Certificate. On or prior to the First Delivery Date, HCW
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to HCW and its counsel.
(j)    No Suspension. Trading in the Common Stock shall not have been suspended
on the Exchange.
(k)    Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(m), the Company shall have furnished to HCW
such appropriate further information, certificates and documents as HCW may have
reasonably requested in furtherance of the transactions contemplated hereby, in
form and substance reasonably satisfactory to HCW and its counsel.
(l)    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.
(m)    Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed a notification of listing of additional shares
with respect to the Placement Shares on the Exchange at, or prior to, the
issuance of any Placement Notice.
(n)    No Termination Event. There shall not have occurred any event that would
permit HCW to terminate this Agreement pursuant to Section 11(a).
9.Indemnification and Contribution.





--------------------------------------------------------------------------------





(a)    Company Indemnification. The Company agrees to indemnify and hold
harmless HCW, the directors, officers, partners, employees and agents of HCW and
each person, if any, who (i) controls HCW within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by
or is under common control with HCW (a “HCW Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which HCW, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus or in any free writing prospectus or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Common Stock under the securities laws thereof or filed with the
Commission, (y) the omission or alleged omission to state in any such document a
material fact required to be stated in it or necessary to make the statements in
it, not misleading; provided, however, that this indemnity agreement shall not
apply to the extent that such loss, claim, liability, expense or damage arises
from the sale of the Placement Shares pursuant to this Agreement and is caused
directly or indirectly by an untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with information
relating to HCW and furnished to the Company in writing by HCW expressly for use
therein. This indemnity agreement will be in addition to any liability that the
Company might otherwise have.
(b)     HCW Indemnification. HCW agrees to indemnify and hold harmless the
Company and its directors, officers, employees and agents and each person, if
any, who (i) controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with the Company against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 9(a),
as incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with information relating to HCW and
furnished to the Company in writing by HCW expressly for use therein.
(c)    Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party or to the
extent the indemnifying party has been damaged or prejudiced thereby. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses





--------------------------------------------------------------------------------





and other charges of such counsel will be at the expense of such indemnified
party unless (1) the employment of counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, (3) a conflict or
potential conflict of interest exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees and documented out-of-pocket
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
reasonable fees and documented out-of-pocket disbursements and other charges
will be promptly reimbursed by the indemnifying party following the receipt of
reasonably detailed documentation with respect to such fees, disbursements and
other charges. So long as the indemnifying party is conducting the defense of
the claim for liability with this Section, the indemnified party will reasonably
cooperate with the indemnifying party’s defense of such claim. An indemnifying
party will not, in any event, be liable for any settlement of any action or
claim effected without its written consent. No indemnifying party shall, without
the prior written consent of each indemnified party, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent (i) includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding and (ii) does not include any statement or admission as to fault,
culpability or a failure to act on the part of any indemnified party.
(d)    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or HCW, the Company and
HCW will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than HCW, such as persons who control
the Company within the meaning of the Securities Act, officers of the Company
who signed the Registration Statement and directors of the Company, who also may
be liable for contribution) to which the Company and HCW may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and HCW on the other hand. The relative benefits
received by the Company on the one hand and HCW on the other hand shall be
deemed to be in the same proportion as the total Net Proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by HCW (before deducting expenses) from the sale
of Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and HCW, on the other,
with respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or HCW, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.





--------------------------------------------------------------------------------





The Company and HCW agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), HCW shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
HCW, will have the same rights to contribution as that party, and each officer
of the Company who signed the Registration Statement will have the same rights
to contribution as the Company, subject in each case to the provisions hereof.
Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
9(c) hereof, no party will be liable for contribution with respect to any action
or claim settled without its written consent if such consent is required
pursuant to Section 9(c) hereof.
10.Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of HCW, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.
11.Termination.
(a)    HCW shall have the right by giving written notice as hereinafter
specified at any time to terminate this Agreement if (i) since the date of this
Agreement, any Material Adverse Change, or any development that would reasonably
be expected to result in a Material Adverse Change has occurred that, in the
reasonable judgment of HCW, may materially impair the ability of HCW to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder (through
no fault of HCW); provided, however, in the case of any failure of the Company
to deliver (or cause another person to deliver) any certification, opinion, or
letter required under Sections 7(m), 7(n), or 7(o), HCW’s right to terminate
shall not arise unless such failure to deliver (or cause to be delivered)
continues for more than thirty (30) days from the date such delivery was
required; (iii) any other condition of HCW’s obligations hereunder is not
fulfilled; or (iv), any suspension of trading in the Common Stock shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If HCW elects to terminate this Agreement as
provided in this Section 11(a), HCW shall provide the required written notice as
specified in Section 12 (Notices).
(b)    The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section





--------------------------------------------------------------------------------





7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
(c)    HCW shall have the right, by giving ten (10) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g), Section
9, Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.
(d)    Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through HCW on the terms and subject to the conditions set forth herein;
provided that the provisions of Section 7(g), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination.
(e)    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.
(f)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by HCW or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
12.Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to HCW, shall be delivered to HCW at H.C. Wainwright & Co., LLC, 430 Park
Avenue, New York, NY 10022, email: atm@hcwco.com, Attention: Head of Investment
Banking with a copy to Duane Morris LLP, 1037 Raymond Boulevard, Newark, NJ
07102, attention: Dean M. Colucci, e-mail: dmcolucci@duanemorris.com; or if sent
to the Company, shall be delivered to Caladrius Biosciences, Inc., 110 Allen
Road, 2nd Floor, Basking Ridge, NJ 07920, attention: Todd Girolamo, e-mail:
tgirolamo@caladrius.com, with a copy to Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., Chrysler Center, 666 Third Avenue, New York, NY 10017, attention:
Jeffrey P. Schultz, e-mail: jschultz@mintz.com. Each party to this Agreement may
change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose. Each such notice or other
communication shall be deemed given (i) when delivered personally, by email or
by verifiable facsimile transmission (with an original to follow) on or before
4:30 p.m., New York City time, on a Business Day (as defined below), or, if such
day is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier,
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid) and
(iv) if sent by e-mail, on the Business Day on which receipt is confirmed by the
individual to whom the notice is sent, other than via auto-reply. For purposes
of this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.
An electronic communication (“Electronic Notice”) shall be deemed written notice
for purpose of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
to be received at the time the party sending Electronic Notice receives
confirmation of receipt by the receiving party. Any party receiving Electronic
Notice may request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Non-electronic Notice.
13.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and HCW and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall





--------------------------------------------------------------------------------





be deemed to include the successors and permitted assigns of such party. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.
14.Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock occurring after the date hereof.
15.Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and HCW. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
16.Applicable Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
17.Waiver of Jury Trial. The Company and HCW each hereby irrevocably waives any
right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.
18.Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
(a)    HCW has been retained solely to act as sales agent in connection with the
sale of the Placement Shares and that no fiduciary relationship between the
Company and HCW has been created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether HCW has advised or is
advising the Company on other matters;
(b)    the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;
(c)    the Company has been advised that HCW and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that HCW has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and
(d)    the Company waives, to the fullest extent permitted by law, any claims it
may have against HCW, for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of





--------------------------------------------------------------------------------





Placement Shares under this Agreement, and agrees that HCW shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary claim.
19.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or other electronic transmission.


[Remainder of Page Intentionally Blank]
 
[Signature Page To Sales Agreement]
 
If the foregoing correctly sets forth the understanding between the Company and
HCW, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and HCW.
Very truly yours,




CALADRIUS BIOSCIENCES, INC.


By: David. J Mazzo, Ph.D.
Name: David J. Mazzo, Ph.D.
Title: President and Chief Executive Officer




ACCEPTED as of the date
first-above written:




H.C. WAINWRIGHT & CO., LLC




By:  Edward D. Silvera
Name: Edward D. Silvera
Title: Chief Operating Offier













--------------------------------------------------------------------------------









    
 
SCHEDULE 1
FORM OF PLACEMENT NOTICE


From:
Caladrius Biosciences, Inc.

To:
H.C. Wainwright & Co., LLC

Subject:     At the Market Offering-Placement Notice
Date:        _______________, 20___
Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Caladrius Biosciences, Inc. (the “Company”), and H.C.
Wainwright & Co., LLC (“HCW”) dated February 8, 2018 (the “Agreement”), I hereby
request on behalf of the Company that HCW sell up to [ ] shares of the Company’s
common stock, par value $0.001 per share, at a minimum market price of $_______
per share. Sales should begin on the date of this Notice and shall continue
until [DATE] [all shares are sold][the aggregate sales price of the shares
reaches $[ ]].





--------------------------------------------------------------------------------









SCHEDULE 2


Notice Parties
The Company
Todd Girolamo    tgirolamo@caladrius.com
Joseph Talamo        jtalamo@caladrius.com


HCW
Michael Vasinkevich         mv@hcwco.com


Peter Fry            pfry@hcwco.com


Charles Worthman         csworthman@hcwco.com


With a copy to atm@hcwco.com







--------------------------------------------------------------------------------





SCHEDULE 3


Compensation
HCW shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Placement Shares pursuant to the terms of this Agreement.









--------------------------------------------------------------------------------







 


 
Exhibit 7(m)






OFFICER CERTIFICATE




The undersigned, the duly qualified and elected _______________________, of
Caladrius Biosciences, Inc. (“Company”), a Delaware corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(m)
of the Sales Agreement dated February 8, 2018 (the “Sales Agreement”) between
the Company and H.C. Wainwright & Co., LLC, that to the best of the knowledge of
the undersigned:


(i)    The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and
(ii)    The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.


CALADRIUS BIOSCIENCES, inc.




By:                        
Name:
Title:




Date:            





